Notice of Allowance

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
	The terminal disclaimer filed on 6/25/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 8,366,691; 8,652,111; and/or 10,124,097, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	Claims 26-39 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Vogel (US 2007/0032762 A1); and Adahan (US 2009/0030402 A1).   	As to independent claim 26, Vogel and Adahan teach a control unit for a reduced pressure system, the control unit configured to: 
		monitor a pressure signal from a pressure sensor correlated with reduced pressure within a reservoir; 		determine if the pressure signal is below a threshold value; and

 	However, Vogel and/or Adahan fail to teach or fairly suggest the combination of wherein the control unit is configured to: 	receive a supply signal correlated to a supply rate of reduced pressure;  	determine if an absolute value of the pressure signal is below a predetermined threshold value; and 	terminate a supply of reduced pressure if the absolute value of the pressure signal does not reach the predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval.	As to independent claim 33, Vogel and Adahan teach a control unit for a reduced pressure system, the control unit configured to: 
  	receive a pressure signal from a pressure sensor, wherein the pressure signal is correlated to a reduced pressure in a reservoir; and 	terminate a supply of reduced pressure if the pressure signal is below a threshold value.
	However, Vogel and/or Adahan fail to teach or fairly suggest the combination of wherein the control unit is configured to: 	receive a supply signal from a supply sensor, wherein the supply signal is correlated to a supply rate of reduced pressure to the reservoir; and
 	generate a control signal for a reduced-pressure source to terminate a supply of reduced pressure if an absolute value of the pressure signal does not reach a predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval.

	As to independent claim 39, Vogel and Adahan teach a control unit configured to control a reduced pressure source, the control unit comprising: 
 	a plurality of input devices associated with the microprocessor, the input devices configured to receive a pressure signal; and 	an output device associated with the microprocessor, the output device configured to receive the control signal from the microprocessor and make the control signal available to the reduced-pressure source; 	wherein the microprocessor is configured to terminate a supply of reduced pressure if the pressure signal does not reach a threshold value.
 	However, Vogel and/or Adahan fail to teach or fairly suggest the combination of wherein the control unit comprises wherein:	the plurality of input devices configured to receive a supply signal;
	wherein the microprocessor is configured to terminate a supply of reduced pressure if an absolute value of the pressure signal does not reach a predetermined threshold value with an increased supply rate of reduced pressure during a specified time interval.
	It would not have been obvious to modify the teachings of Vogel and/or Adahan to provide the combinations of all of the above elements, for independent claims 26, 33, and 39, and one of skill would not have been motivated to do so, where the combination of Vogel and/or Adahan fails to teach or suggest the above combinations, as Vogel and/or Adahan fail to teach or suggest the above combinations and fail to provide motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781